 ETHYL CORPORATIONEthyl Corporation and United Rubber, Cork, Linole-um and Plastic Workers of America, AFL-CIO-CLC. Case 26-CA-5959August 16, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn September 24, 1976, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and Respon-dent filed cross-exceptions and a supporting briefand a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(l) of theAct by soliciting employee grievances and byinterrogating certain employees about their unionsympathies and desires. However, he further con-cluded, inter alia, that Respondent did not violateSection 8(a)(I) when Division President Ray Wilkinsindicated during Respondent's preelection campaignthat there was a possibility of a layoff if theemployees selected the Charging Party as theirbargaining representative. The Administrative LawJudge also concluded that the layoff that, in fact, didoccur later did not violate Section 8(a)(3). Wedisagree with these conclusions, as well as severaladditional findings of the Administrative Law Judgeas specified below.BackgroundTwo of Respondent's plants are involved in theinstant case: (I) the 50-employee Tiptonville, Ten-nessee, plant that the Charging Party was attemptingto organize, and (2) the already unionized 2,000-employee Baton Rouge, Louisiana, plant. TheTiptonville plant produces only polyvinyl chloridecompounds (PVC), while Baton Rouge manufacturesother compounds. Although the Baton Rouge plantI As noted, it would take 60 to 90 days for the line to becomeoperational.2 The Baton Rouge line was operational at that time.:' As there was no immediate need for additional production, the BatonRouge startup necessitated the Tiptonville layoff231 NLRB No. 40also has the capability to produce PVC, it was notproducing the compound when the union campaigntook place at Tiptonville. During the organizationalcampaign at Tiptonville, Respondent sent its repre-sentatives to Tiptonville to convince the employeesthat they did not need a union.8(a)(1) Threat and 8(a)(3) LayoffDuring the course of the organizing campaign atTiptonville, Respondent's representatives spoke togroups of Tiptonville employees between Monday,October 13, and Wednesday, October 15, 1975. Atthese sessions, Wilkins, the president of the division,repeatedly stated that, if the Tiptonville plant wentunion, Respondent would reopen the PVC produc-tion line at Baton Rouge to avoid being placed in aposition where a strike at Tiptonville could cost it allof its PVC production. Despite the objections ofemployees that they did not want or plan to strike,Wilkins maintained that the mere presence of aunion at the plant provided a sufficient justificationfor preparing for a strike at sometime in the future.Wilkins specifically stated that he had no intention ofpunishing the employees if they selected a union, butthat if employees selected the Charging Party itwould be necessary to start up the Baton Rouge linebecause it would take between 60 and 90 days toactivate the PVC line at the latter plant. He indicatedthat he hoped sales would also justify opening theBaton Rouge line at that time, but he was notoptimistic and, if Respondent could not use such alevel of production, production would be cut atTiptonville. The comments by Wilkins are the basisfor the 8(a)(l) allegation.Upon leaving Tiptonville, but before the election,Wilkins realized that the employees would in allprobability select the Charging Party, so, in lateOctober 1975, he ordered Baton Rouge to start upthe PVC line at that time.' In early November 1975,the Union won the election, 42 to 6. On January 12,1976,2 Respondent laid off the nine least seniorproduction employees at Tiptonville by changingfrom a 7-day-a-week, 24-hour-a-day operation (withone guaranteed shift of overtime each week for oneof the shifts) to a 5-day-a-week, 24-hour-a-dayoperation.3The layoff, which gave rise to the 8(a)(3)allegation, lasted until April 1976, when salesrequired that Tiptonville resume production at fullcapacity and the laid-off employees were offeredreemployment.4In dismissing the 8(a)(3) allegation, the Adminis-trative Law Judge attempted to apply the criteria4 It should be noted that at the time Wilkins spoke to the employees inOctober 1975 he had already projected figures for 1976 and, based thereon,had decided that the Baton Rouge plant would have to be reopened at some(Continued)431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished by the Supreme Court in Gissel PackingCo.,5and found that the likelihood of strikes atunionized plants were "objective fact"; that Wilkins'sole motive for opening the Baton Rouge line whenhe did was his concern that a Tiptonville strike wouldleave Respondent without any PVC production; thatRespondent's action was not "inherently destructiveof employee interest" as construed by the SupremeCourt in Great Dane Trailers,6but rather any harmwhich the employees suffered was "comparativelyslight," and since a substantial business end wasthereby served the Administrative Law Judge con-cluded that Respondent's action was no violation ofSection 8(a)(3) and Respondent's prior announce-ment of that action was not an 8(a)(1) violation. Wedisagree with the Administrative Law Judge's analy-sis of the record evidence and with his application ofrelevant principles of law thereto.Without attempting to unscramble entirely theAdministrative Law Judge's tangled reasoning,which we have here only summarized, it is evidentthat the Administrative Law Judge's reading andapplication of the Supreme Court's Gissel and GreatDane decisions is faulty and his own decisioncontains many contradictions and inconsistencies.In the first place, the Administrative Law Judge isplainly wrong in concluding that fear of the possibleeconomic impact of unionization-here Wilkins'asserted concern that if Tiptonville employeesselected the Union they would sooner or later engagein a strike-is at once an "objective fact" and a"substantial and legitimate business reason" forthreatening to take steps, and actually taking steps,that would inevitably end in the loss of work and inlayoffs. Obviously, the unionization of its employeeswill have some economic impact on an employer.However, were we to adopt the Administrative LawJudge's reasoning that the fear of such potentialimpact justifies an employer in announcing toemployees that if they select the union it will takeaction that will lead to the loss of their work and tolayoffs, we will have gone a long way towardundercutting, if not eliminating, the rights guaran-teed employees under Section 7 of the Act. We canthink of no more potent threat of retaliationavailable to an employer than a threat of loss of workand of layoffs if employees choose the union.The Administrative Law Judge's analysis wouldalso rule out, for all practical purposes, any applica-tion of the unfair labor practice sections of thestatute in the context of an employer's response tothe organizational activities of its employees. Indeed,one may safely assume that at the heart of everypoint in 1976 but had not determined precisely when. He was then thinkingof a January I. 1976. startup with the plant being operational 60 to 90 dayslater. He did not inform the employees of his decision (regardless of theUnion) to open up the Baton Rouge line at some point in 1976.antiunion campaign which previously this Board hasfound unlawful there existed employer fear of theeconomic impact of unionization. To suggest that theexistence of such a "fear" immunizes the employerfrom the application of the Board's processes, ineffect would render Section 8(a)(1) and (3) of the Actmeaningless. Such a result is, of course, contrary toGreat Dane, to the runaway plant cases (of which thisis a variety), and to numerous other decisions of theBoard.Turning to the specifics of this case, we are satisfiedthat the record warrants finding a violation ofSection 8(a)(1) predicated on Wilkins' October 1975statements to Tiptonville employees and a violationof Section 8(a)(3) based on his decision to implementthe reopening of the Baton Rouge line immediatelyon his return from the Tiptonville plant.As for the Administrative Law Judge's reading ofGissel and his conclusion therefrom that Wilkins'statements about reopening the Baton Rouge linewere predictions based on objective fact, the Admin-istrative Law Judge conceded that "a strike atTiptonville was not even a cloud on the horizon nolarger than a man's hand ...." Moreover, as foundspecifically by the Adminstrative Law Judge, at thetime Wilkins told employees that if they selected theUnion he would reopen the Baton Rouge line heknew, based on Respondent's own sales predictions,that the Baton Rouge line would have to be reopenedat sometime in 1976, union or no union. By couplingthe reopening of the Baton Rouge line and theconsequent likelihood of layoffs at Tiptonville with aunion victory, Wilkins could only have intended toconvey to his Tiptonville employees a threat ofeconomic retaliation if they voted for the Union. Thetestimony of his employees makes it clear that hesucceeded in conveying the message.As for the question of motivation behind Wilkins'decision to reopen Baton Rouge immediately on hisreturn from the Tiptonville trip, it is essential to notethe Administrative Law Judge's finding that thedecision was triggered by what Wilkins saw atTiptonville, i.e., a plant "irretrievably lost" to theUnion. In fact, as the Administrative Law Judgeadmits, had Wilkins acted on the basis of businessconsiderations (sales), "he might well have post-poned the decision to reopen Baton Rouge ....Instead, he reopened the Baton Rouge line at a timewhen there was no need for additional PVC produc-tion. Thus, Wilkins intentionally set the stage for theTiptonville layoffs which even the AdministrativeLaw Judge concedes need never have happened butfor the untimely and unwarranted decision to open5 N L. R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969).6 N. L. R.B. v. Great Dane Trailers, Inc., 388 U.S. 26 (1967).432 ETHYL CORPORATIONBaton Rouge immediately. Wilkins also demon-strated to employees, as one supervisor pointed out,that he was "a man of his word." 7The Administrative Law Judge's rationale forconcluding that Respondent's action in reopeningthe Baton Rouge line was neither discriminatory norinjurious, to any substantial extent, to employeerights is also mistaken. Although at best theAdministrative Law Judge's reasoning is convoluted,he appears to be arguing that his conclusionsnecessarily follow from the absence of evidence thatRespondent selected known union adherents forlayoff at Tiptonville, but rather followed seniority,"the ultimate in nondiscriminatory standards."For the reasons expressed previously herein, it isplain that Respondent's decision to reopen the BatonRouge line and the Tiptonville layoffs resultingtherefrom were, by Respondent's own admission,8caused by the advent of the Union and Respondent'shostility to it, and therefore violated Section 8(a)(3)of the Act. That Respondent did not choose tocompound the wrong by picking out union adherentsfor layoff at Tiptonville can hardly cure the unlawfulnature of Respondent's initial decision causing thelayoffs. Taking the Administrative Law Judge'sposition to its logical conclusion, one might as wellcontend that if an employer decides to eliminate anincipient union movement "root and stem" bydischarging the entire employee complement hisdecision to do so is not discriminatory. See, in thisregard, Rea Trucking Company, Inc., 176 NLRB 520(1969).Our dissenting colleague has, we think, failed totake account of record facts and has relied on thewrong legal principles. In the first place, this is not acase in which evidence of Respondent's unlawfulmotive is lacking. On the contrary, and although ourcolleague would have it otherwise, the recordestablishes that the Company responded to itsemployees organizational activities with an antiunioncampaign orchestrated by the highest levels of itsmanagement,9including admissions by the Companythat it would close the plant to avoid having theemployees represented by a union, and that this wasthe purpose of starting PVC production at BatonRouge. Most importantly, the application of relevantlegal principles to the record plainly demonstratesthe coercive and unlawful nature of statements made7 The Administrative Law Judge found that Wilkins stated at asupervisors' meeting, "Those sons-of-bitches think I'm kidding. It's not athreat. it's a promise. I will shut down one line if the Union comes in."However, based on his prior analysis of the legal consequences of Wilkins'similar statements to employees, the Administrative Law Judge concludedthat a supervisor who repeated the above quote to employees did notthereby violate Sec. 8(aX 1) of the Act. We disagree with the AdministrativeLaw Judge's substantive finding and with his apparent refusal and failure toconsider Wilkins' comments to supervisors as background which furtherillustrates the unlawful nature of Wilkins' statements to employees.by Respondent's division president and by itssupervisory personnel concerning the opening of theadditional PVC production line and the probableloss of work at Tiptonville.It would appear that our colleague's difficulty withthis aspect of the case lies in his inability orunwillingness to distinguish between a lawful predic-tion, based on "objective fact," of consequencesbeyond the employer's control and a thinly veiledthreat of economic retaliation against employees whopersist in their organizational activities. As we havenoted previously herein, any contention that thisRespondent's purported "fear" of the possible orpotential effect of unionization-the supposition of agreater likelihood of strikes-constitutes "objectivefact" within the meaning of the Supreme Court'sGissel decision is without support in logic or in law.And our colleague concedes as much by admittingthe obvious-that no strike was anticipated, let aloneimminent, at the Tiptonville plant.Accordingly, for all the foregoing reasons, weconclude that Respondent violated Section 8(a)(1)and (3) of the Act, as alleged.B. Other Violations Alleged1. The Administrative Law Judge concluded thatSupervisor Nunnery did not violate Section 8(a)(l)when, in relaying to several employees the commentsof Wilkins at a supervisors' meeting regarding thepossibility of a reduction in plant production if theUnion came in, he quoted Wilkins as havingremarked that, "Those sons-of-bitches think I'mkidding. It's not a threat, it's a promise. I will shutone line down if the Union comes in." We find meritin the General Counsel's exception to the Adminis-trative Law Judge's dismissal of this allegation as wehave noted in fn. 7, supra, and, accordingly, we findthat by Nunnery's statements Respondent violatedSection 8(a)(l).2. The Administrative Law Judge found thatRespondent's representative, Baker, did not violateSection 8(a)(1) during an exchange with employeesBrewer and Bargery while he walked through theplant one evening. After observing their unionbuttons, Baker asked Bargery, "Why are you wearingthe buttons anyway?" Bargery laughed and respond-ed, "I don't know. I'm wearing them becauseSee, inter alia, fn. 7, supra.9 We should not have thought it necessary to remind our colleague that,although direct evidence of unlawful intent (such as an admission by theemployer as to his actual state of mind) necessary to establish a violation ofSec. 8(a)(3) is rarely available, we are fully warranted in considering all thefacts and circumstances of a case and in drawing therefrom any and allreasonable inferences going to the matter of motive. See DarlingtonManufacturing Company, 165 NLRB 1074 (1967); Shattuck Denn MiningCorporation v. N. LR.B., 362 F.2d 466 (C.A. 9, 1966).433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeverybody else is." Baker responded, "I'll be damnedif ya'll can't ...up a wet dream." The employeeslaughed and Baker departed. The AdministrativeLaw Judge dismissed the 8(a)(1) allegation byconcluding that the exchange was a joke that did notrise to the level of 8(a)(l) coercion. Contrary to theAdministrative Law Judge, we find that Baker'scomments violated Section 8(a)(l). It is well estab-lished that the coercive and unlawful effect of astatement is not blunted merely because interroga-tions of, warnings to, or disparaging statementsabout union adherents are accompanied by laughteror made in an offhand humorous way. to3. The Administrative Law Judge found thatPlant Manager Birch did not violate Section 8(a)(l)during a conversation with employee Moore in theforeman's office. During the conversation Birchasked Moore how he felt about the Union. BeforeMoore responded, Birch said, "Well, I don't want toput you on a spot. I don't know how you're going tovote and I don't want to know." Moore said he wasstill undecided. The Administrative Law Judge, indismissing the charge on the basis of Birch'sdisclaimer, rejected the General Counsel's contentionthat the exchange was coercive. We disagree with theAdministrative Law Judge. Although Birch didinclude a disclaimer-that he did not want to putMoore on the spot and that Moore did not have toanswer-by then Birch had already confrontedMoore and, if Moore did not answer, his silencecould be construed as support for the Union.Accordingly, we find that Birch violated Section8(a)(1) by coercing Moore in the exercise of hisSection 7 rights.4. The Administrative Law Judge found thatRespondent's employee relations representative,Darryl LeBlanc, did not violate Section 8(a)(1) byindicating to employees that Wilkins was a "man ofhis word." This comment arose after some employeesinquired about the seriousness of Wilkins' projectionthat production would be reduced if the Union won.LeBlanc then said that he could not comment aboutwhat Wilkins had said because he was not present atthe time, however, Wilkins was a "man of his word."The Administrative Law Judge had relied on hisdismissal of the 8(a)(1) violation concerning Wilkins'actual statement to dispose of the LeBlanc statement."' See, e.g.. Lucy Ellen Candy Division of F & F Laboratories, Inc., 204NLRB 121 (1973).i" While a majority of the panel would affirm the Administrative LawJudge, Member Jenkins would reverse his finding that Plant Manager Birchdid not violate Sec. 8(aKI) dunng a conversation with employee Cranfordafter one of the meetings with the employees. At that time, Birchapproached Cranford in the laboratory and inquired about the impressionWilkins had made during the meeting. After Cranford ascertained thatBirch was serious, Cranford responded, "Well, I think he ... and fell backin it." Birch then said. "What do you mean by that?" Cranford answered."Well, as it was standing, in my opinion. 50 percent of the men that was inSince the LeBlanc statement is so closely con-nected to the actual statement by Wilkins, and sincewe have found that statement to be violative of theAct, we conclude, unlike the Administrative LawJudge, that the LeBlanc statement is also violative ofSection 8(a)(1).5. With respect to the General Counsel's excep-tions to the Administrative Law Judge's finding thatRespondent's representatives-Wilkins, Gyan, andBaker-did not violate Section 8(a)(I) when theysolicited grievances from the Tiptonville employeesduring the plant meetings on October 13 and 14, wefind it unnecessary to pass on this issue inasmuch asan additional finding thereon would be cumulative."AMENDED CONCLUSIONS OF LAWAdd the following as Conclusions of Law 7 and 8:"7. By threatening employees that if they select aunion production will be reduced and jobs will belost, Respondent engaged in, and is engaging in,unfair labor practices within the meaning of Sections8(aXl) and 2(6) and (7) of the Act."8. By reducing production, laying off employees,and reducing overtime because its employees mightselect a union to represent them for collectivebargaining, Respondent engaged in, and is engagingin, unfair labor practices within the meaning ofSections 8(a)(3) and (1) and 2(6) and (7) of the Act."THE REMEDYHaving found that Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and(3) of the Act, we shall order that it cease and desisttherefrom and that it take certain affirmative action,including making whole all employees who were laidoff and who were denied overtime as a result of thereduction in PVC production. All backpay computa-tions shall be in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962). The attachedorder and notice shall be substituted for that of theAdministrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Laborthe meeting would have voted against the Union. But then he came in andacted the way he did, and they'll vote for it now. I know I will." Birch thensaid, "Are you going to vote for it because you're mad, or did he changeyour mind?" The Administrative Law Judge reasoned that Birch did notinitially attempt to ascertain how Cranford felt about the Union; rather,Cranford volunteered that information and Birch's words would not haverestrained or coerced any employee. Member Jenkins would find that,although the initial exchange between Birch and Cranford was relativelyinnocuous, when Birch questioned Cranford about his motive in supportingthe Union, the incident reached the level of a violation because it wouldtend to coerce the employee in exercising his Sec. 7 rights.434 ETHYL CORPORATIONRelations Board hereby orders that the Respondent,Ethyl Corporation, Tiptonville, Tennessee, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees that if they select aunion production will be reduced and jobs will belost.(b) Reducing production, laying off employees,and reducing overtime because the employees mayselect a union to represent them for collectivebargaining.(c) Soliciting employee grievances.(d) Interrogating employees about their unionsympathies and desires.(e) In any other manner interfering with employeesor attempting to restrain or coerce employees in theexercise of their Section 7 rights.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Make whole laid-off employees Thomas J. Dial,John D. Moore, Grant V. Nichols, Roger W.Norquist, Jr., Jackie L. Brewer, J. W. Ashmore,James F. Tolley, Jr., Mark E. Rhodes, and Charles E.Archie, and all other employees, for any loss ofearnings or other monetary losses suffered by themin the manner set forth in the section of this Decisionentitled "The Remedy." 12(b) Post at its plant in Tiptonville, Tennessee,copies of the attached notice marked "Appendix." 1'3Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER WALTHER, dissenting:Unlike my colleagues, I would dismiss the 8(a)(1)and (3) allegations of the complaint against Respon-dent which stemmed from the layoff of nineemployees at the Tiptonville plant. I believe, as did12 The record indicates and the Administrative Law Judge found thatRespondent reemployed seven of the nine laid-off employees in April 1976.To the extent that this action occurred and to the extent that the remainingtwo employees failed to express interest in resuming their jobs, these arefactors that can properly be considered at the compliance stage of thisproceeding.':' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to athe Administrative Law Judge, that Respondentpredicated its action on sound and legitimatebusiness considerations and that the harm thatresulted to the employees was "comparativelyslight." I find also that not only does the recordevidence fail to support the majority's conclusions tothe contrary but that, in their zeal to find violations,the majority misconstrued the Supreme Court'spronouncements in Great Dane Trailers,'4and failedto consider the Supreme Court's decisions in BrownFood Store'5and American Ship Building Co. 16The facts in this case are basically uncontested.The Charging Party conducted an organizationalcampaign at Respondent's Tiptonville, Tennessee,plant in the fall of 1975. Respondent engineered itsown campaign, during the course of which itinformed the employees that, if the Charging Partywon, it would be forced to reopen an inactive PVCline in Baton Rouge, Louisiana, as a hedge against astrike at Tiptonville which could render it incapableof producing any PVC compounds.17Respondentinformed the employees that, should the Union winand the Baton Rouge production line be reopened, itcould well result in a production cutback at Tipton-ville. Thereafter, sensing the likelihood of a unionvictory, Respondent began production of the PVCcompound at Baton Rouge. As a result of this newsource of production, Respondent, some 3 monthslater, laid off nine Tiptonville employees. Theseemployees were later offered reemployment when anincrease in demand for PVC justified full productionat both Tiptonville and Baton Rouge. On the basis ofRespondent's layoff and its prior statements aboutthe possibility of that layoff, my colleagues find thatRespondent violated the Act.Resolution of this case, in my view, requires thatthe needs of Respondent in effectively operating abusiness in a competitive industry and the protec-tions that the Act furnishes employees in the exerciseof their Section 7 rights be placed in their properperspective. In other words, the dilemma in this caseis resolved by balancing conflicting rights. TheAdministrative Law Judge recognized this and did athorough job of sifting through the various compet-ing interests here. His analysis of the factual andlegal issues involved merits reiteration.In essence, the Administrative Law Judge foundthat whether Respondent's reason for reopening theJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."4 N LR. B. v. Great Dane Trailers, Inc., 388 U.S. 26(1967).is N.LR.B. v. John Brown, d/b/a Brown Food Stores, 380 U.S. 278 (1965).is American Ship Building Co. v. N.L R.B. 380 U.S. 300 (1965).'7 At this time all of Respondent's PVC compounds were beingmanufactured at Tiptonville. In the event of a strike at Tiptonville,Respondent would need a 60- to 90-day leadtime before production couldbegin at Baton Rouge.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaton Rouge line was discriminatory, as defined inthe Act, was to be determined in accordance with thestandard set down in the Supreme Court's GreatDane Trailers decision. There, the Court noted thatthe 8(a)(3) proscription against "discrimination ...to ...discourage" union membership meant thatthe violation would turn on whether the discrimina-tion was motivated by an antiunion purpose. It istrue that certain actions were deemed by the Court tobe so "inherently destructive of employee interests"that they were generally proscribed irrespective ofmotivation. These actions, the Court noted, carriedtheir own indicia of illegal intent. Other employeractions, however, the Court added, might result in"comparatively slight" harm to employee rights whileat the same time serving a legitimate businesspurpose. In such circumstances, the employer'sconduct is prima facie lawful and affirmative evi-dence of illegal intent must be shown to make out aviolation. The Administrative Law Judge set outthese principles noted by the Court and, applyingthem, found Respondent's action in reopening theBaton Rouge line was not "inherently destructive" ofemployee rights. He noted that the term "inherentlydestructive" generally involved situations of dispar-ate treatment of prounion employees and that suchhad not occurred here. Rather, the AdministrativeLaw Judge found that, in a legal sense, the harm tothe Tiptonville employees was comparatively slight.He noted, for example, that no prounion employeehad been singled out for layoff; that the number ofemployees laid off was kept to a bare minimum; andthat all laid-off employees were called back as soonas possible. The Administrative Law Judge alsofound that the reopening of the Baton Rougeproduction line served a substantial business need inprotecting against the possibility of Respondent'ssuffering a complete inability to produce the PVCcompound for a lengthy period of time should astrike occur at Tiptonville. Accordingly, the Admin-istrative Law Judge concluded that in the absence ofcountervailing evidence of illegal intent Respon-dent's action was lawful.My colleagues categorize the Administrative LawJudge's analysis as "convoluted." While they maydeem it such, the Supreme Court asks nothing less.Indeed, in its place, my colleagues substitute simplis-tic reasoning which, as is noted further below, theSupreme Court has rejected on numerous occasions.My colleagues incorrectly assume that, because anaction such as the reopening of the Baton Rougeproduction line may tend to discourage unionactivities, the action was meant, in fact, to discouragethose activities in contravention of the Act.t" Brown Food Store, supra at 286.19 But see American Ship Building Co., supra at 312, for a possiblyThree elements must be present to establish aviolation of Section 8(a)(3). As the Supreme Courthas indicated, "under that section both discrimina-tion and a resulting discouragement of unionmembership are necessary, but the added element ofunlawful intent is also required."18Here, to theextent that Respondent took certain action inresponse to the union activities of the Tiptonvillework force, it may be said that it "discriminated"against them.19 And to the extent that its action mayhave dissuaded some of the employees from support-ing the Union, it may also have discouraged unionmembership. But such conclusions prove nothing. InBrown Food Store, supra at 286, the Supreme Courtnoted that:Under that section [Section 8(a)(3)] both discrim-ination and a resulting discouragement of unionmembership are necessary, but the added elementof unlawful intent is also required. In BuffaloLinen [another case the Supreme Court decided]itself the employers treated the locked-out em-ployees less favorably because of their unionmembership, and this may have tended todiscourage continued membership, but we reject-ed the notion that the use of the lockout violatedthe statute. The discriminatory act is not by itselfunlawful unless intended to prejudice the employ-ees' position because of their membership in theunion; some element of antiunion animus isnecessary. [Emphasis supplied.]My colleagues have failed to prove that critical thirdelement of an 8(a)(3) finding emphasized above.To the extent my colleagues do attempt to provethat element, their attempts fail. First, they attemptto belittle Wilkins' fear of a strike at Tiptonville bynoting that the possibility of such a strike was in noway imminent. However, my colleagues have failedto consider Respondent's unique situation in which ittook a 60- to 90-day startup period before a PVCproduction line could be operational at any location.While the possibility of a strike at Tiptonville mightnot have been an objective fact on the day Wilkinsspoke his words, the possibility of a strike at somepoint at a unionized plant is clearly, as the Adminis-trative Law Judge held, an objective fact. Equallyclear is the fact that it was this more generalizedsituation which Wilkins had in mind, that a unionvictory was a certainty, when Respondent started upthe Baton Rouge line. The practical result of mycolleagues' view is to supply the Union withsignificant leverage at the bargaining table; i.e., theknowledge that, since it would take 60 to 90 days forcontrary view. In any event, I will assume arguendo that Respondent"discriminated" here.436 ETHYL CORPORATIONany PVC startup operation at another facility tobecome effective, Respondent would be vulnerableto a strike which would effectively preclude Respon-dent from producing any PVC compound anywhere.I find nothing in either the letter or spirit of our Actwhich precludes Respondent from counteracting thisleverage through protective measures taken forstrictly business purposes.20My colleagues raise basically the same complaintthat they do about the absence of an imminent strikewhen they ascribe a sinister motive to the fact thatthe Baton Rouge startup occurred at a time whenthere was no need for additional PVC production.However, such a fact also proves nothing. Again, itwas Respondent's unwillingness to be caught in a 2-to 3-month period in which a strike would shut downits entire capacity to produce an entire product linethat resulted in its decision to open up the BatonRouge line. The fact that there was no immediatemarket for the additional PVC to be produced at thattime does not indicate that that decision wasmotivated by antiunion-as opposed to legitimatebusiness-considerations.My colleagues also note that Wilkins failed to tellthe employees that the Baton Rouge line was goingto open at some point in 1976, "union or no union."They then indicate that by Wilkins' "coupling thereopening of the Baton Rouge line and the conse-quent likelihood of layoffs at Tiptonville with aunion victory" he meant to convey a threat ofeconomic retaliation if the Union won. My col-leagues thus state that Respondent's coupling thelikelihood of layoffs only with the Union evidencesan intent to retaliate against the employees for theirunion activities. My colleagues' conclusion is purespeculation unless they are able to show thatRespondent anticipated laying off Tiptonville em-ployees in any event when Baton Rouge opened up.Absent such evidence-of which there is none-Ifind nothing sinister in Respondent's failure tomention the projected 1976 Baton Rouge startup tothe employees in 1975.2120 In a context where a union has already been selected as the employees'bargaining representative, the Supreme Court, in Brown Food Store, supra at283. stated. "Even the Board concedes that an employer may legitimatelyblunt the effectiveness of an anticipated stnke by stockpiling inventories,readjusting contract schedules, or transferring work from one plant to another,even if he thereby makes himself 'virtually strikeproof.' " (Emphasissupplied.) The situation here is not appreciably different from that quoted.21 My colleagues also find fault with the Administrative Law Judge'sfailure to consider Supervisor Nunnery's comments with respect to whatWilkins allegedly told the supervisors as evidence of the unlawful nature ofWilkins' statements to the employees. To the extent my colleagues rely onNunnery's statements as evidencing Wilkins' intent, they are, in essence,relying on hearsay testimony. While I agree that Nunnery's statementsviolate Sec. 8(a)( 1), I do so purely on the basis that they differ from Wilkins'statements because thee were not qualified by any reference to businessconsiderations. Nunnery's statements, however, can hardly stand as proof ofwhat Wilkins, in fact, said and, accordingly. what his intent was in thisproceeding.In essence, my colleagues have failed to establishthe antiunion motive necessary for an 8(a)(3)violation. However, they apparently also concludethat, irrespective of Wilkins' intent, Respondent'saction was "inherently destructive of employeeinterest." In fact, I think this is the bottom line oftheir decision. Yet, to support such a conclusion,their analysis ultimately falls on the platitude thatany harm to employees which has a union-relatedbasis is violative of the Act. The simple answer to thisincorrect assumption is the admonition made by theSupreme Court to the Board in American ShipBuilding Co., supra at 312-313, to the effect that "theexistence of an arguable possibility that someonemay feel himself discouraged in his union member-ship or discriminated against by reason of thatmembership cannot suffice to label them violationsof § 8(aX3) absent some unlawful intent;on." Mycolleagues have disregarded this language of theSupreme Court in their decision here.Further, I submit that the real issue in thisproceeding in whether Congress intended to vest thisBoard with the authority to regulate the bargainingpower of each party22or whether each party shouldbe afforded the opportunity to pursue those interestswhich the Act allows to be protected. I think theanswer lies with the latter observation. In essence, Ibelieve that the changed circumstances associatedwith the Union's arrival here at Tiptonville furnishedRespondent with a legitimate basis for reexaminingits production structure and reassigning work as itdid merely to protect23itself from disastrous eco-nomic consequences at sometime in the future shouldthe Tiptonville employees select the Union andengage in a work stoppage. Moreover, the Boardmust realize that when it finds a violation in a casesuch as the instant one the result is merely toencourage employers who must rearrange theirproduction to orchestrate such changes so that theyare camouflaged from Board review. Furthermore, itis particularly noteworthy in discussing Respondent'sintent that it resumed operating the Tiptonville plantat full capacity once it had sufficient orders. This22 See, e.g., Brown Food Store, supra at 283, where the Court observed:We begin with the proposition that the Act does not constitute theBoard as an "arbiter of the sort of economic weapons the parties canuse in seeking to gain acceptance of their bargaining demands" LaborBoard v. Insurance Agents, 361 U.S. 477, 497. In the absence of proof ofunlawful motivation, there are many economic weapons which anemployer may use that either interfere in some measure with concertedemployee activities, or which are in some degree discriminator) anddiscourage union membership, and yet the use of such economicweapons does not constitute conduct that is within the prohibition ofeither I 8(aXI) or § 8(aX3).23 I stress the word "protect" since any reduction in production that isbased on punishing the employees for selecting a union would constitute aviolation of the Act.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstrates that Respondent did not harbor anydesire to penalize the employees for selecting theUnion.Accordingly, because of the sound and legitimatebusiness reasons of Respondent and the compara-tively slight harm the shift in production had on theemployees, I would affirm the Administrative LawJudge's dismissal of the 8(a)(1) and (3) charges thatarose from the layoff at Tiptonville.2424 With the exception of the Nunnery statement I have alluded to, supra.I would affirm the remaining findings of the Administrative Law Judge forthe reasons he sets out. I must comment here, however, on the majority'sfinding of a violation in Supervisor Birch's "questioning" of employeeMoore. My colleagues note that Birch asked Moore about his feelings on theUnion, but also note that, before Moore could even respond, Birch retractedhis question rather emphatically. Nevertheless, they find a violation basedon the incredible theory that nothwithstanding Birch's later comment toMoore that he did not want an answer from Moore, that, if Moore did notanswer, his silence would be construed as support for the Union. Mycolleagues' theory precludes any possibility that this or any otherrespondent could effectively disavow a superficially illegal statement. I leaveit to a reviewing court to judge the validity of this ingenious approach tolabor relations that my colleagues are constructing.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all these things.WE WILL NOT threaten employees that if theyselect a union production will be reduced andjobs will be lost.WE WILL NOT reduce production, layoff em-ployees, or reduce overtime because our employ-ees may select a union to represent them forcollective bargaining.WE WILL NOT solicit employee grievances.WE WILL NOT interrogate employees about theirunion sympathies and desires.WE WILL NOT in any other manner interferewith employees or attempt to restrain or coerceemployees in the exercise of the above rights.WE WILL make whole Thomas J. Dial, John D.Moore, Grant V. Nichols, Roger W. Norquist, Jr.,Jackie L. Brewer, J. W. Ashmore, James F.Tolley, Jr., Mark E. Rhodes, and Charles. E.Archie, and all other employees, for any loss ofearnings or other monetary losses suffered bythem due to their loss of work because of theunlawful layoff.ETHYL CORPORATIONDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge was filed on January 15, 1976,1 and amendedon February 24. The complaint was issued on February 25.The hearing was held in Dyersburg, Tennessee, on April 19and in Tiptonville, Tennessee, on April 20, 21, and 22, andMay II and 12. The hearing was closed by telegraphicorder on June 18 after the Board, on interim appeal,reversed my refusal to quash a subpena directed to theRegional Director. The principal issue litigated waswhether Respondent's motive for reopening a shutdownpolyvinyl chloride (PVC) compounding line at its BatonRouge, Louisiana, complex, thereby causing a layoff andan end to automatic overtime at its Tiptonville plant, wasdiscriminatory within the meaning of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended. (Anallegation that Respondent violated Section 8(a)(3) and (1)of the Act by changing employee Ben Avery from straightday shift to a rotating shift was dismissed at the conclusionof the General Counsel's case in chief for failure of proof.)For the reasons set forth below, I find that it was not.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, owns and operateschemical plants in various States. At its plant in Tipton-ville, Tennessee, it manufactures PVC compounds. Duringthe 12 months just prior to issuance of the complaint in thiscase, it received products valued in excess of $50,000 whichwere shipped directly to the Tiptonville plant by supplierslocated outside the State of Tennessee, and it shippedproducts valued in excess of $50,000 directly from theAugust through December dates are 1975. January through June datesare 1976 unless otherwise indicated.The General Counsel's motion that the index page in volume VI of thetranscript be corrected to reflect the fact that Resp. Exh. I I was withdrawnand that the exhibit be removed from the file of Respondent's exhibits whichhave been received into evidence is hereby granted. Resp. Exh. II will beplaced in the rejected exhibits file. Respondent's motion to correct thetranscript is hereby granted.438 ETHYL CORPORATIONTiptonville plant to customers located outside the State ofTennessee.II. THE UNFAIR LABOR PRACTICESA. BackgroundThe only other Ethyl plant which figures in this case isthe one located at Baton Rouge, Louisiana. It is a large,unionized complex containing various operations andemploying some 2,000 persons. For instance, the PVCresins which are used in Tiptonville to make PVCcompounds are manufactured there. One PVC compound-ing line is part of the Baton Rouge complex. As of August1975, when the events of this case began, it had not been inoperation since early December of 1974. Respondent hadclosed it down at that time because the national recessionand other factors had sharply reduced the demand for PVCcompounds. The Tiptonville plant produces PVC com-pounds only. It has approximately 50 employees. Becauseof the drop in PVC sales, it was cut back to a three-shift, 5-day-a-week operation. However, by August the demand forPVC compounds had risen to the point where its two lineswere running around the clock, 7 days a week. Thisrequired 4 shifts of II men each. (The balance of theemployees at Tiptonville are maintenance men. They worka straight day shift.) The shifts rotated in such a mannerthat each week one was paid overtime for 1 day because itworked on 6 days during the week.Sometime during the second week in August twoTiptonville employees approached Marvin Burkhardt, afield representative for the Charging Party (variouslyreferred to herein as the Union, the Rubber WorkersUnion, and URW), and asked his help in organizing theplant. Burkhardt launched the Union's campaign at ameeting held during the last week in August. He found theoverwhelming majority of the employees receptive to theidea. He quickly obtained many authorization cards. Hepetitioned for an election, which was ultimately held onNovember 7 and 8. The Union won handily by a margin of42 to 6 with I void ballot. Certification and bargaining foran initial contract, still in progress at the time of thehearing in this case, quickly followed.The Union's organizing campaign was no secret toRespondent from the beginning. On the evening of the daythe first meeting was announced, Leddy Hatley, anemployee, telephoned Wayne Birch, the plant manager, athome and tipped him off. (Hatley did not tell Birch whowas calling, but Birch recognized his voice anyway.) Birchthanked him and politely declined Hatley's offer to keephim informed of further developments. There was no needfor the latter, as it turned out, for the campaign which waslaunched at the first union meeting was conducted openly.Most of the employees wore union buttons while at work.Employees discussed the subject, among themselves andwith their supervisors when the occasion arose, while in theplant. Those who were for the Union did not hesitate toexpress their views, sometimes in strong terms, to theirsupervisors. Respondent made no effort to restrict unionactivities in the plant.The morning after Hatley telephoned Birch, Birchtelephoned his superiors in Baton Rouge and informedthem that the Union was attempting to organize his plant.The Tiptonville plant is part of Respondent's pipe andpolymer division. The news was immediately relayed to.Ray Wilkins, president of that division. Wilkins decidedthat the time had arrived for him really to visit theTiptonville plant for the first time in order to getacquainted with its employees and to take a firsthand lookat its problems. (On at least one prior occasion when hehad planned such a junket he had been forced to cancel itby the press of other business.) The visit was set forMonday, October 13, through Wednesday, October 15.Wilkins was accompanied by Joseph Gyan, manager ofemployer relations for Respondent's plastics division, andWilliam Baker, manager of manufacturing for the pipe andpolymer division. (Baker was manager of the Tiptonvilleplant from August 1970 until February 1975, when he waspromoted and moved to Baton Rouge. Birch, who hadbeen plant superintendent under Baker, succeeded him inthe top job at Tiptonville at that time.) Their visit was thebeginning of Respondent's forlorn preelection campaign.B. The LayoffI. FactsWilkins, Gyan, and Baker spoke to groups of employeeson five different occasions. They first met with the shiftthat reported for work at I I p.m. on Monday, October 13.The shift which was scheduled to go off duty at that timeworked overtime for more than an hour so that the threeexectuives could meet with the oncoming shift. At 7 a.m.on Tuesday, October 14, they followed the same procedurewith the shift scheduled to begin work at that time. At 10a.m. that day they met with the maintenance men. At 3p.m. and II p.m. that day they met with the third andfourth shifts.Wilkins, Gyan, and Baker did not work from a script,and their presentation was not identical in each session.(These meetings are described in greater detail in thesection below which is devoted to other 8(a)(1) allegationsgrowing directly out of Respondent's preelection cam-paign.) In each, however, Wilkins alerted the employees tothe likelihood of a layoff at Tiptonville in the event theplant went union. Wilkins did not use exactly the samewords in each meeting. In none of them did he sayexpressly that unionization would result in Respondent'sshutting down one of the two compounding lines inTiptonville. However, that is the way the employeesinterpreted the words he did use. Consequently, indiscussing Wilkins' message after the meetings and intestifying about it during the hearing, that is the way theyput it.What Wilkins did say in each of his five meetings withunit employees can be briefly summarized as follows: Inthe context of a discussion about strikes in whichemployees said they did not want or plan to strike and inwhich the three executives said Respondent did not doubttheir sincerity and did not want a strike any more than theydid, Wilkins said that, in any union plant, the probability ishigh that a strike will eventually occur. He pointed out thatthe fact Respondent's only other PVC compounding line atBaton Rouge was shut down placed Respondent in a439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition where a strike at Tiptonville would cost it all of itsproduction. He said that Respondent could not run the riskof losing its customers, either temporarily or permanently,as a result of such a situation. He said that, if theTiptonville plant went union, he would be forced to reopenthe Baton Rouge line to avoid the possibility Respondentcould be placed in such a predicament. He assured theemployees that he had no intention of punishing them orpenalizing them for engaging in union activities for herecognized their right to be represented by a union if theyso desired. He pointed out that, if they were in his position,they would do the same thing for the same reason. He saidthat he hoped sales would justify the running of all threecompounding lines simultaneously but that, in the immedi-ate future, he was not optimistic that Respondent couldutilize such a high level of production. If it could not, hesaid, production would have to be cut back at Tiptonville.Wilkins had finalized his budget for calendar 1976 inJuly 1975. At that time, he estimated his 1976 productionneeds at 94 million pounds of PVC compounds. Tipton-ville's capacity is 84 million pounds a year; Baton Rouge'sis 36 million. Wilkins' 1976 budget contemplated produc-ing 70 million pounds at Tiptonville, 24 million at BatonRouge, the amount each plant would turn out if it operatedon a 5-day basis all year. Consequently, prior to visitingTiptonville in mid-October, Wilkins was aware that, if his1976 projections proved accurate, in that event, he wouldhave to reopen the Baton Rouge line. The only decision hehad not yet reached was when. (Tentatively, he wasthinking in terms of January I.) What he observed inTiptonville triggered that decision.As early as the end of the second meeting, the one whichstarted at 7 a.m. on October 14, Wilkins, Gyan, and Bakerconcluded unionization was inevitable because the menalready had their minds made up and were not about to betalked out of voting for the Union. Soon after his return toBaton Rouge, sometime during the last 2 weeks in October,Wilkins decided not to wait for the results of the electionscheduled for early November. He made up his mind tostart up the Baton Rouge line immediately. There was noimmediate need for additional production at Baton Rouge.Wilkins was motivated by the concern he had expressed tothe employees in Tiptonville just a few days before. Hewanted to preclude the loss of all production in the event ofa strike at the Tiptonville plant.Wilkins implemented his decision immediately. Since aperiod of at least 60 days is required to start up a closedPVC compounding plant, he ordered the productionmanager in Baton Rouge to shoot for a January I start.Production of 7042, a lead stabilized compound whichpresents some problems involving health of employees andcontamination of other products, ceased immediately atTiptonville. As it turned out, production resumed in BatonRouge on December 29. The line began turning outcompound 7042, running 5 days a week, 24 hours a day.Since Respondent had no immediate need for additionalproduction, the startup at Baton Rouge triggered a layoffat Tiptonville.3 While I am forbidden to make such a finding in the absence of recordtestimony. I have no reason to doubt the following statement in Respon-On January 5, Baker, the divisional manufacturingmanager, telephoned Birch, the Tiptonville plant manager.He ordered Birch to cut back production and lay offemployees effective January 12. Birch notified the Union'sstewards on January 6. Shortly thereafter a notice wasposted in the plant notifying the nine least seniorproduction employees that they were laid off effectiveJanuary 12. They were Thomas J. Dial, John D. Moore,Grant V. Nichols, Roger W. Norquist, Jr., Jackie L.Brewer, J. W. Ashmore, James F. Tolley, Jr., Mark E.Rhodes, and Charles E. Archie.The cutback in production at Tiptonville was effected,not by shutting one line down completely as the employeeshad feared, but by going from a 7-day-a-week, 24-hour-a-day operation to a 5-day-a-week, 24-hour-a-day operation.This meant three shifts were required rather than four.Only 9 men were laid off rather than the 11 which made upa full shift at that time because an extra materials handlerwas added to each of two shifts.By April Respondent's sales had improved to the pointwhere it could use Tiptonville's full production as well asthe production of the Baton Rouge line. Consequently, inthe second week in April Birch was ordered to return to a7-day-a-week, 24-hour-a-day operation. He sent recallnotices to all nine employees laid off on January 12. Sevenof the nine returned to work on April 26. Ashmoredeclined. Norquist did not respond.As of May 12, the last day of the hearing, the employeesat Tiptonville, who have been formed into a local of theCharging Party, had authorized their local executive boardto call a strike against Respondent. Despite the fact that noagreement had been reached in negotiations which begansoon after certification, the executive board had not doneso.32. Analysis and conclusionsTwo unfair labor practice allegations are based on theseevents. The first is that Respondent violated Section 8(aX1)when Wilkins told employees "that if the Union was votedin at Tiptonville he would have to consider shutting downone production line there and reopening a line at[Respondent's] Baton Rouge location." The other is thatRespondent violated Section 8(aX3) and (1) by laying offemployees on January 12 and by eliminating the regularovertime built into its schedule when it utilized four shifts.Both issues turn on the question which lies at the heart ofthis case, i.e., did Respondent have a legal right to shiftproduction from Tiptonville to Baton Rouge to circumventbeing placed in a situation where a strike would shut downits entire production of PVC?Whether the words Wilkins spoke violated the Act turnson the rule laid down by the Supreme Court in N.LRB. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969), thus:An employer is free to communicate to his employeesany of his general views about unionism or any of hisspecific views about a particular union, so long as thecommunications do not contain a "threat of reprisal orforce or promise of benefit." He may even make adent's brief: "A contract, the terms of which were implemented by Ethylbeginning in [sic] May 21, 1976, has been agreed to by the parties."440 ETHYL CORPORATIONprediction as to the precise effect he believes unioniza-tion will have on his company. In such a case, however,the prediction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as todemonstrably probable consequences beyond his con-trol or to convey a management decision alreadyarrived at to close the plant in case of unionization. SeeTextile Workers v. Darlington Mfg. Co., 380 U.S. 263,274, n. 20 (1965). If there is any implication that anemployer may or may not take action solely on his owninitiative for reasons unrelated to economic necessitiesand known only to him, the statement is no longer areasonable prediction based on available facts but athreat of retaliation based on misrepresentation andcoercion, and as such without the protection of theFirst Amendment.That strikes do occur in unionized plants is an objectivefact. The fact that Respondent would need Baton Rouge'sproduction in the event a strike ever occurred at Tipton-ville makes the opening of Baton Rouge a demonstrablyprobable consequence of such an occurrence beyondRespondent's control in the sense in which that phrase isused in Gissel. Therefore, whether the words Wilkins spokewere a reasonable prediction based on available facts or athreat of retaliation based on misrepresentation andcoercion turns on whether Wilkins was implying he wouldact from economic necessity or for other, unrelatedreasons. If the possibility of an eventual strike at Tipton-ville following its unionization, no matter how remote, wasan "economic necessity" in the sense in which the SupremeCourt has used that phrase, then Wilkins' message did notviolate Section 8(a)(1). Wilkins' motive for reopening theBaton Rouge line, thereby causing a layoff and the end offour-shift overtime at Tiptonville, was the motive hearticulated when he spoke to the employees. If it was adiscriminatory motive within the meaning of Section8(a)(3) of the Act rather than "a substantial and legitimatebusiness end," it was not a motive based on "economicnecessity.""A substantial and legitimate business end" is, of course,a phrase taken from that part of the majority opinion inN.L.R.B. v. Great Dane Trailers, Inc., 388 U.S. 26 (1967), inwhich the Supreme Court lays down the principles fordetermining whether the burden of proving a discriminato-ry motive within the meaning of Section 8(a)(3) has beenmet. Before I turn to the legitimacy of Wilkins' motive forreopening Baton Rouge, a word about my finding as tothat motive is in order. At the hearing, the General Counselargued vigorously that Wilkins' stated reason was merely apretext masking his real motive of coercing the employeesinto voting against the Union. I read his brief as droppingthat contention and agreeing with my finding here, i.e., thatWilkins' sole reason for acting to reopen Baton Rougewhen he did was his conclusion that the Tiptonville plantwas about to go union. Since I may be mistaken as to theGeneral Counsel's position, I find explicitly that Wilkins'stated reason is not a pretext. I credit the testimony ofWilkins, not only as to what he said to the employees butalso as to what he did and what he thought both before andafter his visit to Tiptonville. In so doing, I do not discreditthe General Counsel's witnesses. As already indicated, thediscrepancy between their version of what Wilkins said tothem and the version of Wilkins and Respondent's otherwitnesses is not a true credibility conflict. Rather, it isanother example of employees simplifying and modifyingthe words actually used by an employer without in any wayaltering the message the employer intended to convey, asituation frequently encountered in the trial of unfair laborpractice cases.By the same token, I reject Respondent's argument thatavoiding the consequences of a strike at Tiptonville wasonly part of Wilkins' reason for ordering Baton Rougereopened shortly after his return from Tiptonville. Respon-dent would add two other motives; i.e., production needsfor 1976 and hazards associated with production of leadstabilized compounds at Tiptonville. As to the former, Icredit Wilkins' testimony that he was considering aJanuary 1, 1976, startup before he went to Tiptonville.However, it is clear from his testimony taken as a wholethat he had reached no such decision before he was swayedby his realization that Tiptonville was irretrievably lost andthe fear of a strike that followed the realization. Also, thereis no basis in the record for a finding that Baton Rouge hadto be started up precisely at the beginning of the year inorder to meet the figures which Wilkins put into his budgetin July 1975. In fact, as events turned out, Wilkins'prediction to the employees that sales would probably notbe sufficient to justify continuing to run Tiptonville all outproved right on target. If Wilkins had acted on the basis ofsales alone, he might well have postponed the decision toreopen Baton Rouge until sales picked up, apparentlyaround the end of the first quarter of 1976, and triggered areturn to full production at Tiptonville. If the reopening ofBaton Rouge had been put off until that time, Wilkinscould still have met the production figures he originallybudgeted for 1976.With respect to lead stabilized compounds, production of7042 ceased in Tiptonville in October as part of Wilkins'decision to reopen Baton Rouge and began in BatonRouge on December 29. (Respondent filled orders for 7042in the interim from inventory.) Without going into theintricacies of the testimony about the relative merits ofTiptonville and Baton Rouge for producing 7042 whentwin dangers of the lead poisoning the employees whodump it into the system and contaminating other productsbeing produced on an adjacent line are considered, I findthat Respondent had a legitimate business reason forpreferring to produce lead stabilized compounds at BatonRouge rather than Tiptonville. However, it does not followthat Respondent would have reopened Baton Rouge whenit did if Wilkins had not drawn his conclusions aboutunionization of the Tiptonville plant any more than therecord establishes he would have done so because of thebudget he drew up in July. But for Wilkins' fear of strikes,Baton Rouge would not have reopened on December 29.In summary, I repeat, I find that Wilkins' sole motive forreopening Baton Rouge, thereby causing a layoff and theend of four-shift overtime at Tiptonville, was his concernthat a strike at Tiptonville would leave Respondent with nosource of PVC production.Whether Wilkins' reason for reopening Baton Rouge wasdiscriminatory within the meaning of the Act turns on the441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule laid down by the Supreme Court in N.L.R.B. v. GreatDane Trailers, Inc., 388 U.S. 26, thus:Section 8(a)(3) ...requires specifically that the Boardfind a discrimination and a resulting discouragement ofunion membership.But inquiry under §8(a)(3) does not usually stop at thispoint. The statutory language "discrimination ...to...discourage" means that the finding of a violationnormally turns on whether the discriminatory conductwas motivated by an antiunion purpose. American ShipBuilding Co. v. [N.L.R.B.], 380 U.S. 300 (1965). It wasupon the motivation element that the Court of Appealsbased its decision not to grant enforcement and it is tothat element which we now turn. In three recentopinions we considered employer motivation in thecontext of asserted §8(a)(3) violations. American ShipBuilding Co. v. [N.L.R.B.], supra; [N.L.R.B.] v. JohnBrown, let al. d/b/a Brown Food Stores, et al.], 380 U.S.278 (1965); and [N.L.R.B.] v. Erie Resistor Corp., [373U.S. 221 (1963)]. We noted in Erie Resistor, supra, at227, that proof of an antiunion motivation may makeunlawful certain employer conduct which would inother circumstances be lawful. Some conduct, however,is so "inherently destructive of employee interest" thatit may be deemed proscribed without need for proof ofan underlying improper motive. [N.L.RB.] v. Brown,supra, at 287; American Ship Building Co. v. [N.LR.B.],supra, at 311. That is, some conduct carries with it"unavoidable consequences which the employer notonly foresaw but which he must have intended" andthus bears "its own indicia of intent." [N.LR.B.] v.Erie Resistor Corp., supra, at 228, 231. If the conduct inquestion falls within this "inherently destructive"category, the employer has the burden of explainingaway, justifying or characterizing "his actions assomething different than they appear on their face,"and if he fails, "an unfair labor practice charge is madeout." Id., at 228. And even if the employer does comeforward with counter explanations for his conduct inthis situation, the Board may nevertheless draw aninference of improper motive from the conduct itselfand exercise its duty to strike the proper balancebetween the asserted business justifications and theinvasion of employee rights in light of the Act and itspolicy. Id., at 229. On the other hand, when "theresulting harm to employee rights is ... comparativelyslight, and a substantial and legitimate business end isserved, the employers' conduct is prima facie lawful,"and an affirmative showing of improper motivationmust be made. [N.L.R.B.] v. Brown, supra, at 289;American Ship Building Co. v. [N.LR.B.], supra, at 311-313.The first question which arises is whether the reopeningof Baton Rouge was "inherently destructive of employeeinterests" at Tiptonville. I think not. Cases in which thatelement has been found generally involve disparatetreatment of prounion employees. In Great Dane itself, forexample, the employer withheld vacation benefits fromstrikers while paying them to nonstrikers. In N.LR.B. v.Erie Resistor, Corp., et al., 373 U.S. 221 (1963), theemployer granted superseniority to nonstrikers. AmericanShipbuilding, supra, and Brown, supra, on the other hand,are lockout cases where all employees were affected by thestep the employer took. No such element is present here.Respondent did not put Baton Rouge on a 7-day, 24-hourschedule in order to get maximum production there so thatit could make a maximum cutback at Tiptonville. It did notmake its selection for layoff at Tiptonville on the basis ofthe union activities or sympathies of the affected employ-ees. Rather, it began at Baton Rouge with the minimumamount of production possible in an efficient continuousline process and reduced production at Tiptonville theminimum required efficiently to meet its current needs. Itselected employees for layoff at Tiptonville on the basis ofseniority, the ultimate in nondiscriminatory standards.Only one element in the situation which Respondentfaced when Wilkins made his decision falls on the otherside of the scale. A strike was not imminent at that time. Infact, it is not overstating the situation to say that a strike atTiptonville was not even a cloud on the horizon no largerthan a man's hand when Wilkins issued his order.Therefore, it can be argued, the timing of the decisionalone is sufficient to prove Respondent's discriminatorymotive. However, when weighed against all the otherelements in the situation which support the conclusion,already reached, that Respondent had only its legitimatebusiness interests in mind and not a desire to undermine itsemployees' union activities, it is not enough. I find,therefore, that Respondent's reopening of Baton Rouge onDecember 29 was not inherently destructive of employeeinterests. Cf. also Local 155 of the International Molders andAllied Workers Union, AFL-CIO [United States Pipe andFoundry Co.] v. N.LR.B., 442 F.2d 742 (CA.D.C., 1971).Since timing alone is not enough here to justify aninference of improper motive, the final step is to determinethe legitimacy of Respondent's actual motive by weighingit against the invasion of the rights of the employees atTiptonville. Applying, once again, the rule laid down inGreat Dane, that turns on whether the harm, all thingsconsidered, was "comparatively slight." I think, in a legalsense, it was. Respondent did not attempt to single outprounion employees to be laid off. It kept the number ofemployees laid off to the irreducible minimum when iteliminated one shift, even saving the jobs of two employeesby expanding the size of two other shifts. As soon as salespermitted, all laid-off employees were recalled to work andautomatic overtime resumed with the return to four shifts.Respondent might have avoided even that slight harm to aunit of employees which voted overwhelmingly for unionrepresentation if it had waited to see how its negotiationswith the Union went after certification. However, a findingagainst Respondent on that basis would substitute hind-sight for foresight, my decision for Wilkins'. Strikes are anobjective fact. Wilkins' fear may have been excessive, givenall the circumstances which existed when he made hisdecision, but it was not illegal. I find, therefore, Respon-dent served a substantial and legitimate business end whenit reopened its PVC compounding line at Baton Rouge in442rt ETHYL CORPORATIONorder to avoid being placed in a situation where a strikewould shut down its entire production of that product. Itfollows that the layoff of nine employees on January 12and the resulting elimination of the automatic overtimeimplicit in a four-shift operation did not violate Section8(a)3) and (1) of the Act. It also follows that Wilkins'statement to employees that he was going to take that stepif the Tiptonville plant went union did not independentlyviolate Section 8(a)(1) of the Act. I so find. Cf. SpaldingDivision of Questor Corporation, 225 NLRB 946 (1976),where "the statement was not accompanied by anyexplanation of economic necessity for laying off employ-ees."C. Other 8(a)(1) Allegations Growing Directly Outof Respondent's Preelection Campaign1. FactsEach of the meetings Wilkins, Gyan, and Baker heldwith employees in the plant lunchroom on October 13 and14 lasted longer than an hour, less than 2 hours. The lengthdepended on the extent of the discussion the threeexecutives were able to arouse. At each Baker, who wasknown to most of the employees on a first name basis fromhis recent service as plant manager in Tiptonville, began byintroducing Wilkins. At the first three meetings Wilkinsthen spoke about his reason for coming to Tiptonville. Bythe afternoon of October 14, Wilkins voice was so wornthat he apologized to the employees and asked Baker toopen the last two meetings for him. With the exception ofthis minor variation, all five meetings followed the samepattern and covered, generally, the same ground.Wilkins stated his reason for visiting the plant at thatparticular time, i.e., a desire to get to know the plant, themen, and their problems on a face-to-face basis. There wasno attempt to disguise the fact that the employees' unionactivities had brought Wilkins at this time whereaspreviously planned visits for the same purpose had beencanceled by him. By the same token, the thrust of Wilkins'opening remarks was not that he had come because he sawtheir union activities as a threat to Respondent. Wilkins (orBaker, as the case may be) went into some detail about thestate of the polyvinyl chloride business (then in a slumpattributable, at least in part, to concern over whether PVCwas a safe material from which to make containers andother consumer products) and Respondent's prospects overthe short and long term, especially as those prospects mightaffect Tiptonville.The emphasis, both in the opening remarks and in whatfollowed, was on finding out what the men had on theirminds and answering their questions. To that end, early ineach meeting, Wilkins, Gyan, and/or Baker invited theemployees to state areas about which they had questions orconcerns. They wrote a list of topics on a large padmounted on a tripod. Then the balance of the meetings wasdevoted to a discussion of those topics, item by item. Onesubject which was discussed was the effect of unionization.In the course of that discussion Wilkins made thestatements about strikes and reopening the Baton Rougeline already considered in the section entitled "The Layoff'above. He also made the point that the Rubber WorkersUnion, the Union the employees were signing up with, wasa poor choice for workers in the polyvinyl chloride industryin view of the fact the International president of the Unionhad recently stated, apropos of the polyvinyl chloridehygiene issue then much in the news, that the world hadgotten along without PVC in the past and could in thefuture if necessary. Other topics were wages, benefit planssuch as retirement and insurance, and the quality ofsupervision in the plant. In these areas, Wilkins, Gyan,and/or Baker (as the case may be, but principally Gyan orBaker) attempted to explain the policies and plans andanswer the questions. In each instance, the speaker wascareful to point out that, under the circumstances, the threeexecutives could not promise to make any changes in thecurrent situation. At each meeting when the list of topicsraised by the employees had been exhausted, the meetingended and the men went to work.As a result of the insights gained at these meetings,Respondent decided to hold a series of additional meetingsto present information to the employees about theirbenefits and about the Union. The first set was held I weeklater. It was conducted by Darryl LeBlanc, an employeerelations representative under Gyan, who came to Tipton-ville from Baton Rouge, and Richard Harding, a benefitplans representative, who came to Tiptonville fromRespondent's home office in Richmond, Virginia. Theyfollowed the pattern used by Wilkins, Gyan, and Baker theweek before in meeting with all five shifts separatelystarting on Monday night, October 20, and finishing up onTuesday night, October 21. Once again, the meetings wereheld in the plant lunchroom. LeBlanc and Harding used aset of flip charts which had originally been used byHarding at a similar presentation in Tiptonville in March1974, updating the charts where necessary. They explainedRespondent's benefit plans and answered, to the best oftheir ability, any questions raised by the employees. (Noallegations of unfair labor practices in the complaint arebased on what happened at these meetings.)LeBlanc returned to Tiptonville twice more betweenOctober 22 and the election, held on November 7 and 8.Each time he met with each shift in the same manner. Onthese occasions, however, because the lunchroom hadpresented too many distractions when he was there withHarding, he met with the employees in the plant manager'soffice. In the first of these two sets of meetings, held onOctober 27-28, his topic was Tiptonville's wages andbenefits as compared with the wages and benefits of otherplants in the area. In the second, held on November 3-4,his topic was the strike history of the Rubber WorkersUnion.On each occasion LeBlanc used flip charts speciallyprepared for the meetings. The employees at a GoodyearTire & Rubber Co. plant located in Union City, Tennessee,some 30 miles from Tiptonville, are represented by theUnion. Early in the Union's campaign, Birch had becomeaware that his employees were comparing their wages andbenefits with those of Goodyear employees. He and Bakerhad visited the Goodyear plant sometime during the firsthalf of September and talked to the plant manager. Theinformation they obtained, both about wages and benefitsand about strikes at the Goodyear plant, had been443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforwarded to Baton Rouge. It formed an important part ofthe information on the flip charts LeBlanc prepared forthese two sets of meetings.The format of LeBlanc's meetings with the employeeswas the same as Harding's. He presented the informationon his charts. He encouraged discussion with and amongthe employees, getting numerous complaints in the process.He answered their questions to the best of his ability. Hewas careful to point out, where appropriate, that he couldnot make any promises. However, in this context, he alsosaid that he would rather deal with the employees now thancome back later because, if he did come back later, itwould probably be to negotiate a contract rather than todeal with their problems. He added that he would attemptto return to Tiptonville on a periodic basis in the future(something Respondent's executives had not done in thepast) regardless of the outcome of the election. Employeesalso asked LeBlanc if Wilkins had meant what he had saidabout cutting back production at Tiptonville. LeBlanc'sreply was that, while he could not comment on whatWilkins had actually said because he had not been presentat the time, Wilkins was a man of his word.As LeBlanc was leaving one of the November 3-4meetings, Leddy Hatley spoke briefly to him in thelaboratory. Hatley said that the Union was coming into theplant no matter what arguments LeBlanc made. LeBlancdid not respond.4The flip charts LeBlanc used on November 3-4 con-tained 23 pages. Page 12 read:The URW won an election at Custom Craft Manu-facturing Co. in Halls, Tennessee in 1972. The URWtook the employees out on strike. The Companypermanently replaced every striking employee andcontinued to operate its plant. The striking employeeslost their jobs and the URW never got a contract atCustom Craft.Employees told Burkhardt, the union organizer, about thisallegation. Burkhardt said it was untrue. On the afternoonof November 5 an employee told LeBlanc the employeeswere saying he had lied to them about the Custom Craftsituation. LeBlanc went to Halls (some 40 miles fromTiptonville) that evening and checked with an official atthe Custom Craft plant. On November 6, the eve of theelection, he issued a letter and a six-page attachmentcontaining a list of questions and answers to the employees.This document was essentially a rehash of the argumentsLeBlanc had made at his meetings with the employeesabout why they should vote against the Union. The lastquestion in the attachment is "Both you and the Unionhave told me so much, how do I know who to believe?"LeBlanc's answer is:I have tried in the limited time I have had todocument everything I have said in black and white. Ihave shown you copies of all URW contracts which Ihave compared with Ethyl's wages and benefits.I have credited LeBlanc over Hatley as to this conversation, principallyon the basis of demeanor. According to Hatley, LeBlanc asked him what hethought about the outcome of the election and then, in answer to Hatley'sresponse, said, "I can't understand why anyone would want to vote theirselfAnyone who wishes to see any documentation onURW strike activity or URW contracts please see me.Some of you have told me that the initial wageincreases at Pulaski Rubber after the last contract wasmore than 20 cents per hour. We checked with officialsat RCA Rubber in Akron, Ohio, which owns Pulaskiand found that the increase in November, 1974, was 35cents. The 20 cents which I quoted was the secondyear's increase. Sorry, my error-I picked up the wrongfigures in the rush to get you the information. However,keep in mind that this was won after a fifteen day strikeand even with this increase, their top wage of $3.35 perhour is much less than yours. And the URW has beenthere since 1961.Some of you have asked me for details on theCustom Craft strike. I drove over to Halls and talked toMr. Fowley, a member of local Custom Craft manage-ment. He gave me these facts. In May, 1972, the URWwas voted in at Custom Craft. Some 201 employeeslater went on strike. The company went to Court andgot an injunction against the Union to make it letemployees who wanted to work come into the plant.(See me for a copy of the Court injunction). About 70employees came back to work after the injunction. Thecompany began permanently replacing the 130 employ-ees who stayed out. When the company started hiringreplacements, about 70 more striking employees cameback. The rest stayed out. In March of 1973, the URWcalled off the strike and asked Custom Craft if it wouldtake back the rest of the strikers. The company in anact of kindness agreed to offer certain strikers their jobsback. Finally, in June, 1975, the employees at CustomCraft voted the URW out by a two to one margin. TheURW never got a contract at Custom Craft.The URW certainly did the employees at CustomCraft no favor. Even those who came back after thestrike lost some five month's pay. Many lost theirhomes, their cars, their boats, and were forced to moveaway in search of a job. The URW kept the case tied upin Court for three years and the company could not bylaw give any wage increases during that time. The URWcost everybody a lot of money, the employees who wenton strike and the employees who stayed in the plantand worked. I appreciate your questioning me aboutCustom Craft. I had no idea how badly the Uniontreated those employees. Now we all know.I have tried my best to be as honest with you as Iknow how. Where you have come back to me andquestioned my facts, I have gone back and gotten youthe straight answers. This is the type of communicationbetween employees and management which I hope youwill let me bring to Tiptonville in the future.The Union held a final meeting on the evening ofNovember 6. Many employees attended. Burkhardt wasgiven a copy of LeBlanc's letter and handout. Hecommented on its statements about the Custom Craftsituation.out of a job." LeBlanc's testimony was frank and forthright throughout.Hatley, the informer, struck me as the sort of brash young man who wouldhave volunteered his views to a low-level executive.444 ETHYL CORPORATION2. Analysis and conclusionsAllegations in the complaint that Respondent violatedSection 8(a)(1) of the Act when LeBlanc interrogated anemployee and threatened him with job loss are based onLeBlanc's brief exchange with Hatley. My finding thatLeBlanc spoke no such words on that occasion disposes ofthem. Similarly, my finding that Wilkins' telling theemployees he would reopen Baton Rouge was not a threatdisposes of an allegation that Section 8(a)(X) was alsoviolated in the same manner when LeBlanc told theemployees Wilkins was a man of his word. However, twoother 8(a)(1) allegations growing out of LeBlanc's activitiespose more difficult problems. The first is that LeBlanc"solicited employee complaints" in the course of hismeetings with employees. The second is that LeBlanc'sNovember 6 handout stated "that the Union had kept theCustom Craft election tied up for three years and thecompany could not by law give any wage increases duringthat time." In addition, the complaint alleges that Wilkins,Gyan, and Baker solicited employee complaints and thatWilkins and Baker interrogated employees during theOctober 13-14 meetings, all in violation of Section 8(a)(1)of the Act.I turn first to the allegations which involve solicitation ofgrievances. The controlling principle has been set forth bythe Board in Uarco Incorporated, 216 NLRB 1 (1974), thus:[I]t is not the solicitation of grievances itself that iscoercive and violative of Section 8(aXl1), but thepromise to correct grievances or a concurrent interroga-tion or polling about union sympathies that is unlawful;the solicitation of grievances merely raises an inferencethat the employer is making such a promise, whichinference is rebuttable by the employer. [Footnoteomitted.]Wilkins, Gyan, Baker, and LeBlanc all said in theirrespective meetings that they could not promise theemployees anything in the context of asking them to stateand discuss their concerns. However, LeBlanc said some-thing which Wilkins, Gyan, and Baker did not say. He said,in effect, that he preferred returning to Tiptonvilleperiodically to deal with their problems himself rather thanreturning for the purpose of dealing with the Union. Thisstatement was an implied promise to correct their grievanc-es if they voted against the Union. I find, therefore,Respondent violated Section 8(aX)( 1) of the Act by solicitingemployee grievances when LeBlanc made it.In their meetings Wilkins, Gyan, and Baker said nothingsimilar to LeBlanc's statement. Their explicit remarks tothe contrary effectively rebut any inference that they weremaking such a promise. Since none of them either explicitlyor implicitly promised to correct the employees' grievances,the question of whether they violated the Act by solicitinggrievances turns on whether there was, in the October 13-14 meetings, "a concurrent interrogation ... about unionsympathies that [was] unlawful." Only two of the sevenwitnesses called by the General Counsel to testify aboutthese meetings indicated that any part of the threeexecutives' presentation took the form of a question.Wayne Cranford and David Alexander each said that,early in the meeting he attended, a question was put as towhy the employees wanted a union. This, they testified,was in the context of asking the employees to list theirproblems so that they could be discussed. In that format,those were clearly rhetorical questions only and not aconcurrent interrogation, coercive in and of itself, as thatphrase is used in Uarco, supra Neither of the cases cited bythe General Counsel in his brief in support of the oppositeview is apposite. In G. R 1. Corporation and Its Division,216 NLRB 34 (1975), a supervisor harassed an employeeby telling her she could not give him one good reason whythe employer needed a union. In Gates Air Conditioning,Inc., 199 NLRB 1101 (1972), a supervisor intended to elicitinformation about an employee's union activities when hetold the employee two others had named him in aconversation, thereby impelling the employee to deny anyunion sympathies. (Both of these cases stand for theproposition that coercive "interrogation" need not becouched in question form. The proposition is a sound one.It simply has no application here.) Since Wilkins, Gyan,and Baker did not promise to correct the grievances theysolicited and did not coercively interrogate employeesduring the October 13-14 meetings, I find Respondent didnot violate Section 8(aXI) in either manner on thoseoccasions.The General Counsel contends that the followingsentence in the fourth paragraph of the excerpt fromLeBlanc's November 6 handout set forth above violatesSection 8(aXI) because it contains a clear misstatement ofthe law:The URW kept the case tied up in Court for threeyearsand the company could not by law give any wageincreases during that time. [Emphasis LeBlanc's.]The effect, the General Counsel argues, was an impression"that if for some reason the Union was selected by theemployees and the case became tied up in Court, as it didin Custom Craft ...the Employer would not be able bylaw to grant any wage increases during the pendency of thecase." Respondent, on the other hand, argues the "state-ment was truthful, and thereby non-threatening andprivileged under Section 8(c) of the NLRA and the FirstAmendment to the Constitution. Alternatively, if thestatement was factually or legally incorrect, the law doesnot per se make such a statement a violation of Section8(aX l)."The Union was selected as the bargaining agent ofCustom Craft's production and maintenance employees inan election held in Case 26-RC-4210 on May 12, 1972.The certification issued on September 18, 1972, concurrentwith the Board's decision adopting the Regional Director'srecommendation that Custom Craft's objections be over-ruled. Custom Craft elected to test the certification.Consequently, on July 9, 1973, in Case 26-CA-4505, theBoard granted the General Counsel's motion for summaryjudgment and ordered Custom Craft to bargain with theUnion. The United States Court of Appeals for the SixthCircuit enforced the Board's order in the spring of 1974.Shortly thereafter Custom Craft, by letter, asked the Unionto agree to an immediate raise for unit employees withoutprejudice to either side in the upcoming negotiations. The445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion declined, except for raises required by an increase inthe Federal minimum wage. Bargaining began sometimethereafter. No agreement was ever reached. In the spring of1975 a decertification petition was filed in Case 26-RD-287. The election was held on June 13, 1975. A majority ofunit employees voted to oust the Union. The certificateissued on June 23, 1975. There is no evidence in the record,other than the hearsay statements contained in LeBlanc'sNovember 6 handout, on which findings of fact about theCustom Craft strike can be based.Respondent's first defense can be quickly disposed of.The statement was not factually true. Custom Craft's dutyto bargain with the Union was kept tied up in court, not for3 years, but for something going on 2 years, not by theURW, but by Custom Craft. The fact that, as thenegotiations developed, Custom Craft was prevented bythe law relating to changes in conditions during negotia-tions, absent agreement or impasse, from granting wageincreases for the 3 years between election and decertifica-tion does not prevent the overall statement from beingfactually inaccurate. It does, however, preclude a findingthat it contained a misstatement of the law so egregiousthat the General Counsel's per se approach is the properbasis for resolving this issue.5Rather, the question to bedecided is whether the statement taken in the context of thehandout in which it appears as well as the broader contextof the discussions which led up to the handout is somisleading that it violated employees' Section 7 rights. Ithink not.Taken in context, the statement amounts to an assertionthe Union was at fault because Custom Craft employeesdid not receive a raise during the 3 years which elapsedbetween the vote which got the Union in at Custom Craftand the vote that got it out. That those employees did notget a raise is factually correct. Who was to blame, however,is a matter of opinion. There is much to be said forRespondent's assertion that the fault all belonged to theUnion. If it had agreed to Custom Craft's prenegotiationsproposal for an immediate raise, the employees would havegotten a raise. On the other hand, faulting the Union at thispoint for a bargaining stance it took under conditions notrevealed in this record is futile. At least part, and possiblyall, of the blame might well be placed at Custom Craft'sdoor if that issue were ever fully litigated. The answer tothat question does not matter here. What is important inresolving the issue presented in this case is that thequestion of fault was one about which reasonable menmight differ. Respondent expressed its opinion, albeit in asentence which gave the wrong impression about whichparty had carried the duty to bargain issue to court. TheUnion had an opportunity to respond after the statementwas made and before the employees went to the polls.Burkhardt availed himself of that opportunity to expressthe Union's contrary opinion in a meaningful way before asignificant number of Respondent's employees, therebyI In any event, the cases cited by the General Counsel in support of hisargument-Sinclair & Rush, Inc., 185 NLRB 25 (1970); The May DepartmentStores Compan) d/b/a Famous-Barr Company, 174 NLRB 770 (1969); andRing Metals Company, 198 NLRB 1020 (1972)-are clearly inapposite. Theystand for the proposition that it is a violation of Sec. 8(aX1) to announce awithholding of benefits on the ground that unfair labor practice chargeshave been filed. The Union did, in fact, file a number of charges againstnullifying the coercive effect, if any, of the statement. Ifind, therefore, that the inclusion of the sentence com-plained of by the General Counsel in the material whichRespondent distributed to its employees on November 6did not violate Section 8(a)(l) of the Act.D. Other 8(a)(1) Allegations1. Joseph Gyan and William BakerIn addition to their role in the October 13-14 meetingswith employees already discussed above, Joseph Gyan andWilliam Baker are each charged in the complaint withanother 8(a)(l) violation. There is no dispute about whathappened in either incident.Gyan walked through the plant and chatted withemployees on this visit to Tiptonville. In a conversationwith Danny Calton and David Alexander, he explainedthat he was trying to talk to all of the men so that he couldfind out if they had any complaints. Calton said theforemen did not set a good example for the employees,citing the case of a foreman who had come to work drunk.Calton named the foreman. Gyan said he would pass theinformation along to Wilkins. He subsequently did so.Gyan's response to Calton's complaint contained animplied promise that something would be done about it.For the reasons already set forth with respect to themeetings LeBlanc held with employees as contrasted withthose held by Wilkins, Gyan, and Baker, I find that Gyan'sresponse violated Section 8(aX)( I) of the Act.Baker also walked around the plant one evening, greetinghis friends. He shook hands with Steve Bargery. Bargeryintroduced him to Jackie Brewer, a new employee who hadnot worked there when Baker was plant manager. Bakerglanced at the union buttons each was wearing and askedBargery, "Why are you wearing the buttons anyway?"Bargery laughed and said, "I don't know. I'm wearing thembecause everybody else is." Baker shook his head and said,"I'll be damned if ya'1 can't fuck up a wet dream." Bargeryand Brewer laughed. Baker said he would see them andwalked away.Baker's query, addressed to Bargery, is the basis of anallegation that Baker interrogated an employee. I find noviolation. The whole exchange was a joke which did notrise to the level of 8(aX I) coercion.2. Wayne BirchWayne Birch, the plant manager, was not present whenWilkins spoke to the employees on October 13-14. Shortlyafter the session Wayne Cranford attended, Birch ap-proached Cranford in the laboratory and asked Cranfordwhat he thought of Wilkins. Cranford asked Birch if hereally wanted to know, and Birch said yes. Cranford said,"Well, I think he shit and fell back in it."6Custom Craft in the 3-year period alluded to in the statement. However,"tied up in Court" cannot be twisted into a reference to that aspect ofCustom Craft's stormy association with the Rubber Workers Union by anysemantic sleight of hand.6 This is the only point as to which Birch's version differs fromCranford's. Birch said that Cranford said Wilkins "ripped his pants." Icredit Cranford over Birch as to this unimportant detail.446 ETHYL CORPORATIONBirch said, "What do you mean by that?" Cranford said,"Well, as it was standing, in my opinion, 50 percent of themen that was in the meeting would have voted against theUnion. But then he come in and acted the way he did, andthey'll vote for it now. I know I will." Birch said, "Are yougoing to vote for it because you're mad, or did he changeyour mind?" Cranford said, "Well, a man in his positionshould ought to know how to handle men better thancoming in and shouting and cussing and doing like hedone. I know I'll vote for it now just to spite him."On another occasion Birch was in the foremen's office inthe plant with Billy Nunnery, a shift foreman, when JohnMoore came in. During the course of a conversation aboutother matters, Birch asked Moore how he felt about theUnion. Before Moore could reply, Birch said, "Well, Idon't want to put you on a spot. I don't know how you'regoing to vote and I don't want to know." Moore said hewas still undecided.Each of these incidents is alleged as an illegal interroga-tion under Section 8(a)(l). I find neither to be a violation.In the latter, any improper impression Birch may havecreated by asking Moore how he felt was immediatelycorrected by his hasty disavowal of any intention ofinterrogating Moore. In the former, Birch's initial questionto Cranford was not an attempt to find out how Cranfordfelt about the Union. Cranford turned the conversation inthat direction. The course which it took thereafter obvious-ly did not restrain or coerce Cranford in any degree. Moreimportantly, applying the correct standard for judging thelegality of words spoken under Section 8(a)(1), I find thatwhat Birch said would not reasonably have restrained orcoerced any employee under the same circumstances.3. Ed WilliamsonEd Williamson is plant superintendent at Tiptonville.One evening shortly before the election, when WilliamBaker was in the plant, Williamson approached DannyCalton and David Alexander where they were working. Helooked at their union buttons and commented that hecould see they were for the Union. He asked Calton andAlexander what they thought the Union could do for them.Alexander replied that he thought the Union could getthem better benefits and give them job security. William-son said he just wanted to be sure the employees knewwhat they were doing by voting the Union in.At about this point Baker joined the group. Alexanderrepeated for Baker's benefit his contention, based onemployees' past experiences first with Baker and then withBirch as plant managers, that they had no say in whatbenefits they were to receive. Baker said, "Some of theideas the guys have been telling me are kind of ridiculous.One guy even said something about a dental plan. If Ethylhad to pay you dental benefits, it would have to pay thesame thing to every Ethyl employee. That would run tomillions of dollars."Alexander said, "Well, at some of my Union meetings Iunderstood that some of the Ethyl plants had paidinsurance, paid retirement. How come we don't have that?"Baker said, "I don't know about the other Ethyl plants."Wayne Cranford joined the group sometime duringAlexander's discussion of dental plans with Baker.Williamson's contribution to this conversation is allegedas an illegal interrogation. Williamson is a friendlysupervisor. His question to Calton and Alexander wascourteous and low keyed, not rude or profane. Neverthe-less, it was an effort, initiated by Williamson, to ascertainCalton's and Alexander's reasons for favoring the Unionthus necessarily interfering with their expression of the freechoice guaranteed them by the Act. I find, therefore,Respondent violated Section 8(a)(X) by interrogatingemployees when Williamson spoke to Calton and Alexan-der on this occasion. Quemnetco, Inc., a subsidiary of RSRCorporation, 223 NLRB 470 (1976).4. Jack GreerJack Greer is production supervisor at Tiptonville.Sometime in September he stopped at a press where WayneCranford was working and said to Cranford, "Can I askyou a question?" Cranford said, "Yes, sir." Greer said, "Idon't see a Union button on you. Does that mean thatyou're for or against the Union?" Cranford said it was hisopinion that unions are all right in the North but no goodin the South because there union shops are barred by right-to-work laws. He added, "I'm just not that strong for it."Greer said, "All right," and walked away.This conversation is also alleged as an illegal interroga-tion. I so find, for the reason set forth above with respect toWilliamson's interrogation of Calton and Alexander.Quemetco, supra.5. Billy NunnerySoon after lunch on October 14, Wilkins met with all thesupervisors of the Tiptonville plant, from Birch throughWilliamson and Greer down to and including the shiftforemen. Wilkins' message to the supervisors was twofold.He pointed out that the plant would continue regardless ofthe outcome of the election and instructed them to take ahands-off attitude in the organizing campaign. He toldthem he understood how the campaign was affectingproduction adversely, assured them this would not be heldagainst them, and asked their best efforts to get the plantback on the right track. In the course of a discussion aboutRespondent's plans for the plant, including the possibilityof reopening Baton Rouge and the long term prospect forenough business to keep three lines going, Billy Nunnery,one of the shift foremen, asked Wilkins if he meant what hehad told the employees about a possible cutback atTiptonville in the event the Union came in. Wilkins' replywas an emphatic yes.What Nunnery said when he relayed this reply toemployees later that day is the basis for the last 8(aX)()allegation in the complaint. Danny Calton and DavidAlexander testified about a conversation in the foremen'soffice. Nunnery could only recall a conversation withCalton and Alexander among a group of employees whichtook place during a beer party which started in one tavernand ended in another. He did, he testified, tell employeesthat Wilkins had meant what he had said. The employeesconceded that the beer party had taken place but insistedon the conversation in the foremen's office also. The termsin which Nunnery couched Wilkins' message are also a447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter of dispute. The testimony over this allegationcomprises the only other credibility conflict of anysignificance in the record. In resolving it, I credit theGeneral Counsel's witnesses over Nunnery for two reasons.Nunnery admitted that he had "tried to explain" to a groupof employees who asked to talk to him man to man aboutthe union situation at the plant "the same thing that Mr.Wilkins had explained to me, why he would be forced toopen the Baton Rouge plant." Wilkins admitted that hetalked tough and used much profanity in all six of themeetings he held on October 13-14.Not long after their shift's meeting with Wilkins, Gyan,and Baker, Calton and Alexander went into the foremen'soffice to get some tools. Nunnery was there. Calton andAlexander made some joking references to Wilkins'statement about cutting down production at Tiptonville ifthe Union came in. Nunnery, like the employees, hadtranslated the words Wilkins had actually used into astatement that he would close down one line. Nunneryindicated to Calton and Alexander that the subject theywere making light of was serious by telling them he had justasked Wilkins in a supervisors' meeting if he had meantwhat he had said to the employees. Wilkins' reply,Nunnery tpld the two employees, had been, "Those sons-of-bitches think I'm kidding. It's not a threat, it's apromise. I will shut one line down if the Union comes in."For the reasons already set forth in finding that Wilkins'remarks directly to the employees about cutting backproduction at Tiptonville in the event the Union came indid not violate the Act, I find Respondent did not violateSection 8(a)(1) of the Act by threatening employees withloss of jobs if they voted for a union when Nunnerl spokethese words on this occasion.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAWI. Ethyl Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By soliciting employee grievances and by interrogat-ing employees about their union sympathies and desires,Respondent has violated Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. The allegations of the complaint that Respondentviolated Section 8(aX3) of the Act have not been sustained.6. The allegations of the complaint that Respondentviolated Section 8(aXI) of the Act by threatening employ-ees, by the activities of Ray Wilkins, William Baker, andWayne Birch, by the activity of Darryl LeBlanc ininterrogating an employee about his union sympathies, andby stating that the Union had kept the Custom Craftelection tied up for 3 years and the company could not bylaw give any wage increases during that time have not beensustained.[Recommended Order omitted from publication.]448